Citation Nr: 1623091	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from May 1973 to October 1976.  He died in October 2002; the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal.  


REMAND

The Board notes that the appellant was initially scheduled to testify before a Veterans Law Judge a videoconference hearing in February 2016 but submitted a request to reschedule that hearing in January 2016 due to the imminent birth of her child. The record further reflects that the hearing was rescheduled for April 2016 but that the appellant wrote to the RO in April 2016 again asking to reschedule the hearing for a later date, due to her need to care for her newborn child. The Board finds that the appellant has established good cause for her request to reschedule her videoconference hearing. See 38 C.F.R. § 20.704(d) (2015).

A remand of the present appeal is thus necessary to afford the appellant her requested hearing.  The case will therefore be remanded to the Montgomery RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the appellant and her representative.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a member of the Board. Notify the appellant and her representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015), and give the appellant and her representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


